DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yanyan Wang on 04/14/2021.
The application has been amended as follows: 
Claim 1 from the third the last line have been amended as follows:
further containing one or more of (a1), (a2), (a3), (a4)
(a1) having one or more of Pt, Au, and Ni in a total of 0.1 to 5.0 mass%, 
(a2) having Pd and one or more of Pt, Au, and Ni in a total of 0.1 to 5.0 mass%,
(a3) having Pd in a total of 3.5 to 5.0 mass%,


(b) having Ti in 3 to 15 mass ppm, and 
(c) having P in 5 to 70 mass ppm 
, and wherein a total of a content of S and a content of Cl contained as impurities is 1 mass ppm or less.

Claim 2 from the third to the last line have been amended as follows:
further containing one or more of (a1), (a2), (a3), (a4)
(a1) having one or more of Pt, Au, and Ni in a total of 0.1 to 5.0 mass%, 
(a2) having Pd and one or more of Pt, Au, and Ni in a total of 0.1 to 5.0 mass%,
(a3) having Pd in a total of 3.5 to 5.0 mass%,


(b) having Ti in 3 to 15 mass ppm, and 
(c) having P in 5 to 70 mass ppm 
and a balance of Cu and unavoidable impurities, having a cylindrical shape with a diameter of 100 to 400 [Symbol font/0x6D]m, wherein the Cu pillar forms the semiconductor connection in a flip chip device, and wherein a total of a content of S and a content of Cl contained as impurities is 1 mass ppm or less.

	Claim 7 is canceled.

Allowable Subject Matter

Claims 1-3, 8-12 and 14-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 1 and 2. The closest prior art is Kohl et al. (US 2008/0073795) in view of Uno et al. (US 2008/0061440).  However, the combination and a review of the art does not teach the Cu pillar composition set forth in claims 1 and 2 wherein a total content of S and Cl contained as impurities is 1 mass ppm or less.  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 10-11. Particularly, the prior art fails to teach a Cu pillar for a semiconductor connection consisting of having Ti in 3 to 15 ppm and a balance of Cu and unavoidable impurities and wherein a total content of S and Cl contained as impurities is 1 mass ppm or less. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH COLLISTER/Examiner, Art Unit 1784                                                                                                                                                                                                        
/David Sample/Primary Examiner, Art Unit 1784